DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or fairly suggest 
A fluid storage and dispensing system comprising: a substrate comprising a fluid reservoir; and an actuator element having a cut out, an engagement member, and a compression element, wherein the engagement member is in the cut out and connects the compression element to the actuator element.  
A device for dispensing a fluid, the device comprising: a substrate; a sealed fluid chamber; and a dispensing assembly comprising a compression member and an actuator element, the actuator element having a cut out, and wherein the compression member is disposed within the cut out of the actuator element.
A fluid storage and dispensing module comprising: a substrate comprising a collapsible fluid reservoir; a compression element; and an actuator element having a cut out, wherein the compression element is disposed within the cut out.

The closest prior art of record, Genosar (US 2011/0270220) teach a compression element roller 384 and compression assembly 342 as an actuator element.  Genosar is silent to the actuator element having a cut out and the compression element disposed in the cut out (Claim 1: an engagement member is in the cut out and connects the compression element to the actuator element)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS MICHAEL WHITE whose telephone number is (571)270-3747. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dennis White/Primary Examiner, Art Unit 1798